Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00320-CV

                                         Sylvia J. GUZMAN,
                                              Appellant

                                                  v.

                                         Eddie GUAJARDO,
                                              Appellee

                     From the County Court at Law No. 10, Bexar County, Texas
                                  Trial Court No. 2019CV02648
                             Honorable Gloria Saldana, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: October 9, 2019

DISMISSED FOR WANT OF PROSECUTION

           In this appeal of an eviction judgment, Appellant’s brief was due on August 16, 2019. See

TEX. R. APP. P. 38.6(a). On August 22, 2019, we notified Appellant that no brief had been filed

and advised her to file a brief or a motion for extension of time to file her brief by September 3,

2019. After no brief or motion for extension of time to file the brief was filed, on September 11,

2019, we ordered Appellant to show cause in writing not later than September 23, 2019, why this

appeal should not be dismissed for want of prosecution. See id. R. 38.8(a). We warned Appellant

that if she failed to show cause in writing as ordered, this appeal would be dismissed without

further notice.
                                                                                 04-19-00320-CV



       To date, Appellant has filed no response to our September 11, 2019 order. We dismiss this

appeal for want of prosecution. See id. R. 38.8(a)(1), 42.3(b).

                                                 PER CURIAM




                                               -2-